Citation Nr: 1416504	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-26 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for a left arm disability.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Stanley Grabia Counsel





INTRODUCTION

The Veteran served on active duty from July 1997 to April 2000 and October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that denied service connection for a gastrointestinal disability and a left arm disability, and granted service connection and awarded an initial 50 percent disability rating for PTSD, effective from August 22, 2007.

This matter was previously before the Board in February 2010 and May 2012 at which times it was remanded for additional development.  It is now returned to the Board. 

After the action directed in the Board's May 2012 Remand was performed, the Veteran's spouse in June 2012 submitted a three-page typewritten statement.  In addition additional private treatment records have been added to the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

As noted above, the Board last remanded the issues of service connection for his claimed gastrointestinal disability and left arm disability, as well as his service-connected PTSD.in May 2012.  In that Remand, the Board noted that additional evidence, in the form of a typewritten statement from the Veteran, was received by the Board in March 2012.  This statement contained new and specific assertions as to the initial onset, current symptoms, and additional medical treatment received for the claimed gastrointestinal and left arm disabilities, as well as the service-connected PTSD.

The March 2012 statement asserted for the first time that the onset of his gastrointestinal disorder was in 1998, during active duty service in Camp Casey, Korea.  It also suggested for the first time that he has experienced continuous gastrointestinal symptoms since the 1998 treatment.

In general, lay persons are not competent to opine as to medical etiology or render medical diagnosis opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  In this regard, claimants are certainly competent to report the onset and continuity of symptomatology since service.

Consistent with the Veteran's contention, service treatment records show that he was treated for various gastrointestinal symptoms in June 1998.  This record does not reflect a specific diagnosis.  Subject to the Board's February 2010 remand, the Veteran was afforded a VA examination in January 2012 to determine the exact nature and etiology of his gastrointestinal disorder. The corresponding examination report reflects  gastroesophageal reflux disease and gastritis diagnoses. The examiner expresses the opinion that neither diagnosis is as likely as not etiologically related to active duty service.  The examiner's rationale for the rendered opinion does not appear to address or consider the Veteran's June 1998 in-service treatment, and moreover, was reached without the benefit of the Veteran's new assertions concerning the onset of symptoms in 1998 and subsequent continuity.  The claims file was returned to the VA examiner who performed the January 2012 VA examination for an addendum opinion addressing the nature and etiology of the Veteran's gastrointestinal disorder, consistent with the points noted above.  The Veteran was to undergo further examination if the January 2012 VA examiner was not available, or was unable to provide the requested opinion without first examining the Veteran.  38 C.F.R. § 3.159(c) (4).

Concerning the claimed left arm disability, the Veteran also asserts in his March 2012 statement that, "to very date", he has been receiving ongoing VA Medical Center therapy sessions and treatment. VA treatment records that are associated with the claims file pertain to treatment received by the Veteran through March 2010 at the VA facilities in Texarkana, Texas, and Shreveport, Louisiana.  In view of the Veteran's newly reported ongoing VA treatment, VA must undertake efforts to obtain any outstanding VA treatment records which pertain to treatment received by the Veteran since March 2010.  38 C.F.R. § 3.159(c) (2).

Concerning his service-connected PTSD, the Veteran also stated in his March 2012 statement that he has recently experienced panic attacks and instances of elevated anger at work that caused him to leave briefings and presentations.  He also reports that, since 2005, he only spends 40 days at home per year because this permits him to cope better with his family.  The Board notes that the Veteran was afforded a VA PTSD examination in December 2011.  As to the Veteran's social, marital, and family history, the examination report states only that the Veteran is currently married to his second spouse, that he has six children, and that his current spouse is present.  Overall, with respect to the assessment of the PTSD criteria pertaining to social and occupational functioning, the examiner determined that the Veteran's psychiatric symptoms "cause mild or transient symptoms which decrease work efficiency."  Nonetheless, the examiner does not provide any rationale for this conclusion, which would ideally include a discussion as to the extent that the Veteran's PTSD symptoms impact his social and family relationships in the context of any incidents or behaviors reported by the Veteran (such as assertions that he had been spending only 40 days per year at home since 2005) or observed by the examiner during the examination.

The rating criteria expressed under 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD, are dependent upon a determination of the degree of occupational and social impairment that has resulted from demonstrated symptoms such as the ability to establish and maintain effective work and social relationships. In the absence of any discussion as to the Veteran's behaviors in relation to his social, family, and work relationships, the Board finds that the June 2012 VA examination is insufficient for the purpose of determining the severity of the Veteran's service-connected PTSD.  Accordingly, the Remand instruction directed the RO to have the Veteran afforded a new VA PTSD examination. 38 C.F.R. § 3.159(c) (4).

Upon review, it is the conclusion of the Board that there has not been substantial compliance with its remand instructions. 

First, subject to the Board's May 2012 remand, the claim was returned to the January 2012 VA gastrointestinal examiner who noted that he had not received the claims file with the examination request and was unable to offer any opinion.  The Board notes that the gastrointestinal examination was not rescheduled to comply with the May 2012 remand instructions. 

Regarding PTSD, the Board found the January 2012 examination to have been inadequate and directed the RO to have the Veteran afforded a new VA PTSD examination.  The June 2012 VA examination noted that the Veteran reported some slight impairment in family functioning and socially in that he "does not care like he used to."   Symptoms appeared mild in nature and transitory with increased likelihood during times of increased stress.  The June 2012 VA examination was insufficient for the purpose of determining the severity of the Veteran's service-connected PTSD.  It was returned to the examiner for an addendum.  The July 2012 addendum added that the claims file was reviewed and the information was consistent with information provided in the clinical interview.  There was no change in the opinion provided.  The examination report, unfortunately, is still inadequate for rating purposes.

In addition, the Board notes that once again additional evidence, in the form of a three page statement by the Veteran's spouse dated in June 2012; and new treatment records from Drs. Vermont and Manning, were received by the Board in September 2012.  These records contain new and specific evidence and medical treatment records for the claimed disabilities.  

On remand, the agency of original jurisdiction must consider this evidence together with any other additional evidence obtained in accordance with the remand, in the first instance with respect to the issues on appeal.  See 38 C.F.R. § 20.1304 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that for  remands by the Board "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, the taskings that were requested by the Board in May 2012 were not accomplished, and as such, the claims will once again be returned to the agency of original jurisdiction so that these taskings may be performed and the results thereof included in the claims file for review.  To not return the claim for compliance with the Board's previous tasking would be contrary to the Court's dicta in Stegall and would wrongfully harm the appellant in the prosecution of his claim before the Board.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall associate updated treatment records from all sources for the Veteran's gastrointestinal and left arm disabilities, and PTSD for the period from July 2012 onward.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  The agency of original jurisdiction shall then forward the entire claims file, to include a copy of this Remand, to the examiner who conducted the January 2012 VA examination and who notified the agency of original jurisdiction in June 2012 that he had not received the claims file for his addendum opinion. If that examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran shall be scheduled for an appropriate VA examination to address the following inquiries.

Based on review of the claims file, to include all evidence associated with the claims file since the January 2012 VA examination, the examiner is requested to clarify the diagnoses expressed in the January 2012 VA examination report, and provide a revised diagnosis for the Veteran's gastrointestinal disability.  The examiner shall also provide a revised opinion as to whether it is at least as likely as not that the diagnosed gastrointestinal disorder(s) had its onset during active service, or, is otherwise medically related to such service.

In providing this opinion, the examiner must acknowledge and discuss the Veteran's competent reports as to the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The absence of evidence of treatment for a gastrointestinal disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale and a written discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA orthopedic examination of his left arm. The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner should thoroughly examine the Veteran's left arm and diagnose all disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed left arm disability, had its clinical onset during active service or is related to any in-service disease, event, or injury, including as a result of the alleged incident where the Veteran injured his left elbow during service.  

The examiner is specifically requested to discuss the service treatment records, VA and any private medical records.

While the absence of in-service complaints of the left arm may be considered by the examiner, the absence of such cannot serve as the sole basis for concluding that the Veteran did not have such disabilities or suffer such injuries in service. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing these opinions, the examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran, and his family including any contention that he has experienced a continuity of symptomatology of left arm disability since his separation from service noted in the records and hearing testimony.

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

4. The agency of original jurisdiction shall also arrange for the Veteran to undergo a VA PTSD examination by an examiner who has not previously examined the Veteran.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and a report of the examination shall include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, to include an interview of the Veteran and psychological testing, shall be accomplished.  

The examiner shall render specific findings with respect to the existence and extent (or frequency, as appropriate) of occupational and social impairment, to include deficiencies in areas such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: obsessional rituals which interfere with routine activities; ability to perform activities of daily living; memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; orientation; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; ability to adapt to stressful circumstances (including work or a worklike setting); delusions and/or hallucinations; and otherwise inappropriate behaviors. 

The examiner shall render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the assessed score means. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5. The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.

6. The agency of original jurisdiction will then readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the agency of original jurisdiction; however, the Veteran is advised that failure to report for any scheduled examination or cooperate with the examiners may result in the denial of his claims.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


